UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2014 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Commission File Number: 000-18188 Oregon 93-0589534 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 1331 N.W. Lovejoy Street, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 503 243-6000 Former name or former address if changed since last report: no change Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events In accordance with federal rulesgoverning normal reporting obligations of broker-dealers, on February 27, 2014, Paulson Investment Company,Inc., a subsidiary of Paulson Capital Corp., submitted an Annual Audited Report FormX-17A-5 to the Securities and Exchange Commission and Financial Industry Regulatory Authority (FINRA). The report contains a statement of financial condition as of December31, 2013. A copy of this financial information is attached as exhibit 99.1 Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is attached hereto and this list is intended to constitute the exhibit index : Annual Audited Report FormX-17A-5. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 27, 2014 PAULSON CAPITAL CORP. By: /s/ Murray Smith Murray Smith CFO 3
